                                                               U.S. DEPARTMENT OF JUSTICE
                                                         1     Joseph H. Hunt, Assistant Attorney General      David L. Anderson (CA Bar No. 149604)
                                                               Civil Division                                  United States Attorney
                                                         2     Ruth A. Harvey, Director                        Northern District of California
                                                               Kirk Manhardt, Deputy Director
                                                         3     Matthew Troy (GA Bar No. 717258)
                                                               Marc S. Sacks (GA Bar No. 621931)
                                                         4     Danielle A. Pham (CA Bar No. 269915)
                                                               Shane Huang (IL Bar No. 6317316)
                                                         5     Trial Attorneys
                                                               P.O. Box 875, Ben Franklin Station
                                                         6     Washington, D.C. 20044-0875
                                                               Telephone: (202) 514-7451
                                                         7     Email: marcus.s.sacks@usdoj.gov
                                                                       danielle.pham@usdoj.gov
                                                         8             shane.huang@usdoj.gov
                                                         9    Attorneys for the Federal Energy Regulatory Commission
                                                         10                            UNITED STATES BANKRUPTCY COURT
                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                         11                                 SAN FRANCISCO DIVISION
U.S. Department of Justice




                                                         12    In re:                                          Case No.: 19-30088-DM
                             Washington, DC 20044-0875




                                                         13    PG&E CORPORATION                                Chapter 11
                                                         14             -and-                                  (Lead Case)
                             P.O. Box 875




                                                         15    PACIFIC GAS & ELECTRIC COMPANY,                 (Jointly Administered)
                                                         16             Debtors,                               RESPONSE OF THE FEDERAL
                                                                                                               ENERGY REGULATORY
                                                         17    ☐Affects PG&E Corporation                       COMMISSION TO MOTION BY THE
                                                               ☒Affects Pacific Gas and Electric Company       CITY AND COUNTY OF SAN
                                                         18    ☐Affects both Debtors                           FRANCISCO FOR DETERMINATION
                                                                                                               THAT AUTOMATIC STAY DOES NOT
                                                         19    * All papers shall be filed in the Lead Case,   APPLY UNDER § 362(B)(4) OR IN THE
                                                               No. 19-30088 (DM).                              ALTERNATIVE, FOR RELIEF FROM
                                                         20                                                    THE AUTOMATIC STAY UNDER
                                                                                                               § 362(D)(1)
                                                         21
                                                                                                               [Relates to Dkt. 1535]
                                                         22
                                                                                                               Date: May 9, 2019
                                                         23                                                    Time: 9:30 a.m.
                                                                                                               Place: Courtroom 17
                                                         24                                                           450 Golden Gate Avenue
                                                                                                                      16th Floor
                                                         25                                                           San Francisco, California
                                                                                                               Judge: Hon. Dennis Montali
                                                         26
                                                         27
                                                              FERC’S RESPONSE TO                                                        LEAD CASE NO. 19-30088
                                                              CCSF’S MOT . TO LIFT STAY

                                                              Case: 19-30088       Doc# 1831     Filed: 05/03/19   Entered: 05/03/19 14:32:12        Page 1 of
                                                                                                             20
                                                                                                              TABLE OF CONTENTS
                                                         1
                                                              INTRODUCTION....................................................................................................................1
                                                         2
                                                              BACKGROUND......................................................................................................................1
                                                         3
                                                              DISCUSSION ..........................................................................................................................4
                                                         4
                                                              I.        The San Francisco FERC Proceedings Fall Within the Police and Regulatory Exception
                                                         5              to the Automatic Stay. ...................................................................................................4
                                                         6    II.       Alternatively, Cause Exists to Lift The Automatic Stay with Respect to the San Francisco
                                                                        FERC Proceedings Under 11 U.S.C. § 362(d)(1). ...........................................................8
                                                         7
                                                                        A.        FERC Is a Specialized Tribunal that Has Exclusive Jurisdiction to Adjudicate the
                                                         8                        San Francisco FERC Proceedings Under the FPA. ............................................. 8
                                                         9              B.        The Balance of the Hurt Weighs In Favor of Lifting the Automatic Stay. ...........10
                                                         10             C.        The Debtors’ Obligation to Comply with Federal Regulations While in
                                                                                  Bankruptcy Pursuant To 28 U.S.C. § 959(b) Supports Lifting the Stay. ..............12
                                                         11
                                                              CONCLUSION ...................................................................................................................... 14
U.S. Department of Justice




                                                         12
                             Washington, DC 20044-0875




                                                         13

                                                         14
                             P.O. Box 875




                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26
                                                         27
                                                              FERC’S RESPONSE TO                                                                                LEAD CASE NO. 19-30088
                                                              CCSF’S MOT . TO LIFT STAY

                                                              Case: 19-30088             Doc# 1831           Filed: 05/03/19            Entered: 05/03/19 14:32:12                   Page 2 of
                                                                                                                         20
                                                         1                                                TABLE OF AUTHORITIES
                                                         2    Cases
                                                         3    Atlantic Refining Co. v. Pub. Serv. Comm’n of New York,
                                                                 360 U.S. 378 (1959)...................................................................................................... 2, 4, 7
                                                         4
                                                              Baker & Drake, Inc. v. Pub. Serv. Comm’n of Nev. (In re Baker & Drake, Inc.),
                                                         5      35 F.3d 1348 (9th Cir. 1994) ......................................................................................... 11, 13
                                                         6    Beker Indus. Corp. v. Fla. Land & Water Adjudicatory Comm’n (In re Beker Indus. Corp.),
                                                                57 B.R. 611 (Bankr. S.D.N.Y. 1986) ...................................................................................11
                                                         7
                                                              Berg v. Good Samaritan Hosp. (In re Berg),
                                                         8      230 F.3d 1165 (9th Cir. 2000) ...........................................................................................5, 6
                                                         9    Briarcliff v. Briarcliff Tenants Ass’n (In re Briarcliff),
                                                                15 B.R. 864 (D.N.J. 1981)...................................................................................................13
                                                         10
                                                              Butner v. United States,
                                                         11     440 U.S. 48 (1979)..............................................................................................................11
U.S. Department of Justice




                                                         12
                             Washington, DC 20044-0875




                                                              Cal. ex rel. Lockyer v. Dynegy, Inc.,
                                                                375 F.3d 831 (9th Cir. 2004) ....................................................................................... 2, 7, 13
                                                         13
                                                              City & County of San Francisco v. PG&E Corp.,
                                                         14     433 F.3d 1115 (9th Cir. 2006) ....................................................................................... 5, 6, 7
                             P.O. Box 875




                                                         15   In re Edison Mission Energy,
                                                                 502 B.R. 830 (Bankr. N.D. Ill. 2013) ....................................................................... 10, 11, 12
                                                         16
                                                              Fed. Power Comm’n v. Fla. Power & Light Co.,
                                                         17     404 U.S. 453 (1972)............................................................................................................. 9
                                                         18   Fed. Power Comm’n v. Sierra Pacific Power Co.,
                                                                350 U.S. 348 (1956)............................................................................................................. 1
                                                         19
                                                              Fed. Power Comm’n. v. Louisiana Power and Light Co.,
                                                         20     406 U.S. 621 (1972)............................................................................................................. 3
                                                         21   Gulf States Util. Co. v. Fed. Power Comm’n,
                                                                411 U.S. 747 (1973)............................................................................................................. 2
                                                         22
                                                              Hart v. Massanari,
                                                         23     266 F.3d 1155 (9th Cir. 2001) .............................................................................................. 5
                                                         24   Hillis Motors, Inc. v. Hawaii Auto. Dealers’ Ass’n,
                                                                997 F.2d 581 (9th Cir. 1993) ...............................................................................................12
                                                         25
                                                              In re A Partners, LLC,
                                                         26      344 B.R. 114 (Bankr. E.D. Cal. 2006)................................................................................... 8
                                                         27

                                                              FERC’S RESPONSE TO                                                                               LEAD CASE NO. 19-30088
                                                              CCSF’S MOT . TO LIFT STAY
                                                              Case: 19-30088 Doc# 1831                       Filed: 05/03/19           Entered: 05/03/19 14:32:12                   Page 3 of
                                                                                                                         20
                                                              In re Adams Delivery Service, Inc.,
                                                         1       24 B.R. 589 (B.A.P. 9th Cir. 1982) ....................................................................................... 7
                                                         2    In re Curtis,
                                                                 40 B.R. 795 (Bankr. D. Utah 1984) ...................................................................................... 8
                                                         3
                                                              Dingley v. Yellow Logistics, LLC (In re Dingley),
                                                         4      852 F.3d 1143 (9th Cir. 2017) ...........................................................................................5, 6
                                                         5    In re Hurvitz,
                                                                 554 B.R. 35 (Bankr. D. Mass. 2016) ....................................................................................10
                                                         6
                                                              In re Kronemeyer,
                                                         7       405 B.R. 915 (9th Cir. B.A.P. 2009) ..................................................................................... 8
                                                         8    In re Lauriat’s Inc.,
                                                                 219 B.R. 648 (Bankr. D. Mass. 1998) ..................................................................................13
                                                         9
                                                              In re Plumberex Specialties Prods., Inc.,
                                                         10      311 B.R. 551 (Bankr. C.D. Cal. 2004) .................................................................................. 8
                                                         11   In re Tucson Estates, Inc.,
                                                                 912 F.2d 1162 (9th Cir. 1990) .............................................................................................. 8
U.S. Department of Justice




                                                         12
                             Washington, DC 20044-0875




                                                              In re White Crane Trading Co., Inc.,
                                                         13      170 B.R. 694 (Bankr. E.D. Cal. 1994)..................................................................................13
                                                         14   La. Pub. Serv. Comm’n v. FERC,
                                                                522 F.3d 378 (D.C. Cir. 2008) .............................................................................................. 9
                             P.O. Box 875




                                                         15
                                                              Lewis v. Mfrs. Nat’l Bank,
                                                         16     364 U.S. 603 (1961)............................................................................................................11
                                                         17   Lockyer v. Mirant Corp.,
                                                                398 F.3d 1098 (9th Cir. 2005) ...........................................................................................5, 6
                                                         18
                                                              MacDonald v. MacDonald (In re MacDonald),
                                                         19    755 F.2d 715 (9th Cir.1985) ................................................................................................. 8
                                                         20   Midlantic Nat’l Bank v. N.J. Dep’t of Envtl. Prot.,
                                                               474 U.S. 494 (1986)............................................................................................................13
                                                         21
                                                              Montana-Dakota Util. Co. v. Northwestern Pub. Serv. Co.,
                                                         22    341 U.S. 246 (1951)............................................................................................................. 2
                                                         23   N.A.A.C.P. v. Fed. Power Comm’n,
                                                                425 U.S. 662 (1976)...................................................................................................... 2, 4, 7
                                                         24
                                                              N.L.R.B. v. Cont’l Hagen Corp.,
                                                         25     932 F.2d 828 (9th Cir. 1991) ......................................................................................... 4, 6, 7
                                                         26   Niagara Mohawk Power Corp. v. Fed. Power Comm’n,
                                                                379 F.2d 153 (D.C. Cir. 1967) ...........................................................................................2, 3
                                                         27

                                                              FERC’S RESPONSE TO                                                                               LEAD CASE NO. 19-30088
                                                              CCSF’S MOT . TO LIFT STAY
                                                              Case: 19-30088 Doc# 1831                      Filed: 05/03/19           Entered: 05/03/19 14:32:12                   Page 4 of
                                                                                                                        20
                                                              Norris Square Civic Ass’n v. Saint Mary Hosp.,
                                                         1      86 B.R. 393 (Bankr. E.D. Pa. 1988) .....................................................................................12
                                                         2    NRG Power Marketing, LLC v. Me. Pub. Utils. Comm’n,
                                                                558 U.S. 165 (2010)............................................................................................................. 2
                                                         3
                                                              Palmer v. Webster & Atlas Nat’l Bank of Bos.,
                                                         4      312 U.S. 156 (1941)............................................................................................................11
                                                         5    Penn. Elec. Co. v. FERC,
                                                                11 F.3d 207 (D.C. Cir. 1993)................................................................................................ 2
                                                         6
                                                              Saravia v. 1736 18th Street, N.W., Ltd. Partnership,
                                                         7      844 F.2d 823 (D.C. Cir. 1988) .............................................................................................13
                                                         8    Universal Life Church, Inc. v. United States (In re Universal Life Church, Inc.),
                                                               128 F.3d 1294 (9th Cir. 1997) .............................................................................................. 5
                                                         9
                                                              Wilner Wood Prods. Co. v. State of Maine, Dep’t of Envtl. Prot.,
                                                         10     128 B.R. 1 (D. Me. 1991)....................................................................................................12
                                                         11   Statutes
U.S. Department of Justice




                                                         12   11 U.S.C. § 362 ............................................................................................................... passim
                             Washington, DC 20044-0875




                                                         13   11 U.S.C. § 1129 ....................................................................................................................10
                                                         14   16 U.S.C. § 824 ............................................................................................................... passim
                             P.O. Box 875




                                                         15   16 U.S.C. § 824d .............................................................................................................. 1, 2, 9
                                                         16   16 U.S.C. § 824e .............................................................................................................. 1, 2, 9
                                                         17   16 U.S.C. § 825h ..................................................................................................................... 2
                                                         18   28 U.S.C. § 1452(a) ..............................................................................................................5, 8
                                                         19   28 U.S.C. § 959(b)............................................................................................................ 10, 12
                                                         20   Other Authorities
                                                         21   Pac. Gas & Elec. Co.,
                                                                81 FERC ¶ 61,323 (1997) .................................................................................................... 3
                                                         22
                                                              Pac. Gas & Elec. Co.,
                                                         23     148 FERC ¶ 61,072 (2014)................................................................................................... 3
                                                         24   Pac. Gas & Elec. Co.,
                                                                152 FERC ¶ 61,010 (2015)................................................................................................... 3
                                                         25
                                                              Pac. Gas & Elec. Co.,
                                                         26     167 FERC ¶ 63,009 (2019)................................................................................................... 4
                                                         27

                                                              FERC’S RESPONSE TO                                                                                  LEAD CASE NO. 19-30088
                                                              CCSF’S MOT . TO LIFT STAY
                                                              Case: 19-30088 Doc# 1831                        Filed: 05/03/19            Entered: 05/03/19 14:32:12                    Page 5 of
                                                                                                                          20
                                                              7 Collier on Bankruptcy P 1108.02 (16th ed. 2018)..................................................................12
                                                         1

                                                         2

                                                         3

                                                         4

                                                         5

                                                         6

                                                         7

                                                         8

                                                         9

                                                         10

                                                         11
U.S. Department of Justice




                                                         12
                             Washington, DC 20044-0875




                                                         13

                                                         14
                             P.O. Box 875




                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26
                                                         27

                                                              FERC’S RESPONSE TO                                                                    LEAD CASE NO. 19-30088
                                                              CCSF’S MOT . TO LIFT STAY
                                                              Case: 19-30088 Doc# 1831                 Filed: 05/03/19         Entered: 05/03/19 14:32:12             Page 6 of
                                                                                                                   20
                                                                                                       INTRODUCTION
                                                         1
                                                                        The Federal Energy Regulatory Commission (“FERC” or the “Commission”) hereby
                                                         2
                                                              responds to the City and County of San Francisco’s (“San Francisco”) Motion for Determination
                                                         3
                                                              that Automatic Stay Does Not Apply Under § 362(b)(4) or in the Alternative, for Relief from the
                                                         4
                                                              Automatic Stay under § 362(d)(1) (the “Motion”). FERC files this Response to join in the relief
                                                         5
                                                              requested by San Francisco and advise the Court that the FERC proceedings at issue in the Motion,
                                                         6
                                                              which arise under Sections 205, 206, and other provisions of the Federal Power Act (the “San
                                                         7
                                                              Francisco FERC Proceedings”), are exempt from the automatic stay under § 362(b)(4). In the
                                                         8
                                                              alternative, to the extent that the Court may disagree with FERC that the San Francisco FERC
                                                         9
                                                              Proceedings are exempt from the automatic stay, FERC submits this Response requesting that the
                                                         10
                                                              Court lift the stay to permit the San Francisco FERC Proceedings to continue in the ordinary
                                                         11
                                                              course.
U.S. Department of Justice




                                                         12
                             Washington, DC 20044-0875




                                                                                                        BACKGROUND
                                                         13
                                                                        In enacting the Federal Power Act (“FPA”), Congress declared that the provision of electric
                                                         14
                                                              energy in interstate commerce is “affected with the public interest.” 16 U.S.C. § 824(a). Congress
                             P.O. Box 875




                                                         15
                                                              thus developed a comprehensive regulatory framework for protecting the public interest and
                                                         16
                                                              created FERC’s predecessor, the Federal Power Commission, to implement it. Fed. Power
                                                         17
                                                              Comm’n v. Sierra Pacific Power Co., 350 U.S. 348, 355 (1956) (“the purpose of the power given
                                                         18
                                                              [FERC under the FPA] is the protection of the public interest.”). In furtherance of its public policy
                                                         19
                                                              mission, FERC is vested with exclusive authority to regulate rates, terms, and conditions for
                                                         20
                                                              interstate transmission and wholesale sales of electric energy. See 16 U.S.C. §§ 824, 824d, 824e.
                                                         21
                                                                        All proposed rates, terms, and conditions for interstate transmissions and wholesale power
                                                         22
                                                              sales must be filed with the Commission and are subject to the Commission’s regulatory control.
                                                         23
                                                              Id. §§ 824d(c), 824e. Under sections 205 and 206 of the FPA, the Commission has exclusive
                                                         24
                                                              authority to review proposed, as well as previously filed, rates, terms and conditions to ensure they
                                                         25
                                                              are “just and reasonable” and “not unduly discriminatory or preferential.” Id. §§ 824d, 824e.
                                                         26
                                                              Where it deems such rates, terms and conditions to be unlawful, the Commission may reject or
                                                         27

                                                              FERC’S RESPONSE TO                                                         LEAD CASE NO. 19-30088
                                                              CCSF’S MOT . TO LIFT STAY                           1
                                                              Case: 19-30088 Doc# 1831             Filed: 05/03/19 Entered: 05/03/19 14:32:12           Page 7 of
                                                                                                               20
                                                         1    change them. Id. §§ 824d, 824e. Once rates for wholesale electric energy sales or interstate

                                                         2    transmission are filed with FERC, they carry the force of law. See, e.g., Montana-Dakota Util. Co.

                                                         3    v. Northwestern Pub. Serv. Co., 341 U.S. 246, 251 (1951) (a party “can claim no rate as a legal

                                                         4    right that is other than the filed rate, whether fixed or merely accepted by the Commission, and not

                                                         5    even a court can authorize commerce in the commodity on other terms.”); Cal. ex rel. Lockyer v.

                                                         6    Dynegy, Inc., 375 F.3d 831, 839 (9th Cir. 2004) (electric tariffs are “the equivalent of federal

                                                         7    regulation”). No entity may engage in interstate commerce at anything other than the existing filed

                                                         8    rate and the Commission has broad remedial authority to address violations of the filed rate,

                                                         9    including ordering refunds. 16 U.S.C. § 825h; Niagara Mohawk Power Corp. v. Fed. Power

                                                         10   Comm’n, 379 F.2d 153, 159 (D.C. Cir. 1967).

                                                         11          The Supreme Court has reiterated that the Commission’s enforcement of the FPA protects
U.S. Department of Justice




                                                         12   the interests of the electricity-consuming public by ensuring stability and predictability, by
                             Washington, DC 20044-0875




                                                         13   preventing unjust and unreasonable, and unduly discriminatory or preferential rates in the

                                                         14   electricity markets. See N.A.A.C.P. v. Fed. Power Comm’n, 425 U.S. 662, 670 (1976) (stating that
                             P.O. Box 875




                                                         15   the “principal purpose” of the FPA is to protect consumers through the “orderly development of

                                                         16   plentiful supplies of electricity at reasonable prices”); Atlantic Refining Co. v. Pub. Serv. Comm’n

                                                         17   of New York, 360 U.S. 378, 389 (1959) (noting the “overriding intent of the Congress to give full

                                                         18   protective coverage to the consumer as to price”); cf. NRG Power Marketing, LLC v. Me. Pub.

                                                         19   Utils. Comm’n, 558 U.S. 165, 175 (2010) (observing that FERC’s promotion of market stability

                                                         20   was, in certain contexts, “critical to maintaining reliability”) (internal citation and quotation

                                                         21   omitted). The Supreme Court has also identified the FPA’s purposes to “curb abusive practices of

                                                         22   public utility companies by bringing them under effective control, and to provide effective federal

                                                         23   regulation of the expanding business of transmitting and selling electric power.” Gulf States Util.

                                                         24   Co. v. Fed. Power Comm’n, 411 U.S. 747, 758 (1973); see also Penn. Elec. Co. v. FERC, 11 F.3d

                                                         25   207, 210 n.5 (D.C. Cir. 1993) (FERC has the “duty of conducting an independent review of rates”

                                                         26   under the assumption “that public utilities may abuse their market power”). The Commission’s
                                                         27   statutory authority in protecting the “public interest” is liberally construed. See, e.g., Gulf States,

                                                              FERC’S RESPONSE TO                                                          LEAD CASE NO. 19-30088
                                                              CCSF’S MOT . TO LIFT STAY                          2
                                                              Case: 19-30088 Doc# 1831            Filed: 05/03/19 Entered: 05/03/19 14:32:12              Page 8 of
                                                                                                              20
                                                         1    411 U.S. at 757-58; see also, Fed. Power Comm’n. v. Louisiana Power and Light Co., 406 U.S.

                                                         2    621, 642 (1972) (stating that the Commission has broad authority to make “pragmatic adjustments”

                                                         3    based on circumstances); Niagara Mohawk, 379 F.2d at 158–59 (finding that the Commission has

                                                         4    implied as well as express authority to implement statutory purposes).

                                                         5           As relevant here, in 1997, Debtor Pacific Gas & Electric Co. (“PG&E” or “Debtor”) filed

                                                         6    with the Commission its Wholesale Distribution Tariff (“WDT”), which provides the rates, terms,

                                                         7    and conditions of PG&E’s FERC-jurisdictional wholesale distribution service to customers. The

                                                         8    Commission accepted PG&E’s filing, making the WDT the filed rate and therefore binding. Pac.

                                                         9    Gas & Elec. Co., 81 FERC ¶ 61,323 (1997). The most recent changes to the WDT were approved

                                                         10   by FERC in uncontested offers of settlement that PG&E filed in 2014 and 2015 in Docket No.

                                                         11   ER11-1388. Pac. Gas & Elec. Co., 152 FERC ¶ 61,010 (2015); Pac. Gas & Elec. Co., 148 FERC
U.S. Department of Justice




                                                         12   ¶ 61,072 (2014).
                             Washington, DC 20044-0875




                                                         13          To receive service under the WDT, a customer enters into a service agreement with PG&E

                                                         14   that specifies the services to be provided, as well as the associated charges for the service. San
                             P.O. Box 875




                                                         15   Francisco is a customer of PG&E under the WDT. Over the past several years, San Francisco and

                                                         16   PG&E have been parties to proceedings pending before the Commission with respect to the

                                                         17   wholesale distribution service provided by PG&E (i.e., the San Francisco FERC Proceedings).

                                                         18   Specifically, in October 2014, San Francisco filed a complaint under sections 206 and 306 of the

                                                         19   FPA against PG&E, contending that PG&E would unreasonably deny San Francisco service as the

                                                         20   city transitioned from grandfathered service provided by PG&E pursuant to older contracts to

                                                         21   service under the WDT. The Commission consolidated this complaint with related section 205

                                                         22   filings submitted by PG&E, including the filing of an unexecuted service agreement with San

                                                         23   Francisco under the WDT. In addition, San Francisco has protested several quarterly filings PG&E

                                                         24   made under section 205 of the FPA that identify new, changed, or canceled points of delivery

                                                         25   receiving wholesale distribution service, as well as section 205 filings PG&E made seeking to

                                                         26
                                                         27

                                                              FERC’S RESPONSE TO                                                       LEAD CASE NO. 19-30088
                                                              CCSF’S MOT . TO LIFT STAY                         3
                                                              Case: 19-30088 Doc# 1831           Filed: 05/03/19 Entered: 05/03/19 14:32:12          Page 9 of
                                                                                                             20
                                                         1    revise the underlying service agreement. 1 The Commission set those filings for hearing and

                                                         2    settlement judge procedures. 2 Finally, on January 28, 2019, San Francisco filed a complaint

                                                         3    pursuant to sections 206, 306, and 309 of the FPA against PG&E, which alleges that PG&E has

                                                         4    unreasonably denied service to San Francisco under the WDT, and that PG&E is administering

                                                         5    the WDT in an unjust, unreasonable, and unduly discriminatory manner.

                                                         6                                               DISCUSSION
                                                         7    I.     The San Francisco FERC Proceedings Fall Within the Police and Regulatory
                                                                     Exception to the Automatic Stay.
                                                         8

                                                         9           FERC proceedings under the FPA fall within the police and regulatory exception to the

                                                         10   automatic stay, because FERC’s enforcement of the FPA protects the broader public interest in

                                                         11   reliable electric power and stable electric markets. N.A.A.C.P., 425 U.S. at 670 (stating that the
U.S. Department of Justice




                                                         12   “principal purpose” of the FPA is to protect consumers through the “orderly development of
                             Washington, DC 20044-0875




                                                         13   plentiful supplies of electricity at reasonable prices”); Atlantic Refining Co, 360 U.S. at 389 (noting

                                                         14   the “overriding intent to the Congress to give full protective coverage to the consumer as to price”).

                                                              Courts have relied on two tests for determining whether an administrative proceeding falls within
                             P.O. Box 875




                                                         15

                                                         16   the police and regulatory exception of 11 U.S.C. § 362(b)(4): the “pecuniary purpose” test and the

                                                         17   “public policy” test. N.L.R.B. v. Cont’l Hagen Corp., 932 F.2d 828, 833 (9th Cir. 1991).

                                                         18

                                                         19

                                                         20

                                                         21
                                                                     1
                                                                     San Francisco filed protests in the following proceedings involving section 205 filings
                                                         22   by PG&E: Docket Nos. ER17-910, ER17-1509, ER17-2181, ER17-2406, ER18-198, ER18-768,
                                                              ER18-790, ER18-1102, and ER18-1482.
                                                         23
                                                                     2 On April 16, 2019, the Settlement Judge in the section 205 dockets certified an
                                                         24   uncontested partial settlement in those proceedings (Partial Settlement). Pac. Gas & Elec. Co.,
                                                              167 FERC ¶ 63,009 (2019). The Partial Settlement fully resolves issues in Docket Nos. ER17-
                                                         25   2406, ER18-198, ER18-768, ER18-790, and ER18-1482. The Partial Settlement resolves issues
                                                              in Docket Nos. ER17-910, ER17-1509, and ER17-2181, and does not resolve issues in Docket
                                                         26   No. ER18-1102. The Partial Settlement is currently pending before FERC.
                                                         27

                                                              FERC’S RESPONSE TO                                                          LEAD CASE NO. 19-30088
                                                              CCSF’S MOT . TO LIFT STAY                          4
                                                              Case: 19-30088 Doc# 1831             Filed: 05/03/19      Entered: 05/03/19 14:32:12         Page 10
                                                                                                             of 20
                                                         1    “Satisfaction of either test will suffice to exempt the action from the reach of the automatic stay.”3

                                                         2    City & County of San Francisco v. PG&E Corp., 433 F.3d 1115, 1124 (9th Cir. 2006). 4

                                                         3           The pecuniary purpose test inquires whether the action “primarily seeks to protect the

                                                         4    government’s pecuniary interest.” San Francisco, 433 F.3d at 1124. Notably, the pecuniary

                                                         5    purpose test looks to the pecuniary interest of a governmental unit, not to the pecuniary interests

                                                         6    of any private parties to the proceeding. See Berg v. Good Samaritan Hosp. (In re Berg), 230 F.3d

                                                         7    1165, 1168 (9th Cir. 2000) (rejecting “an overly-literal interpretation of the phrase ‘pecuniary

                                                         8    purpose test’” that would find the police and regulatory exception inapplicable merely because the

                                                         9    funds would “inure to the benefit of a private party”); see also San Francisco, 433 F.3d at 1125

                                                         10   (concluding that the pecuniary interest test favored regulatory agencies because government units

                                                         11   would “receive no pecuniary advantage”); Universal Life Church, Inc. v. United States (In re
U.S. Department of Justice




                                                         12   Universal Life Church, Inc.), 128 F.3d 1294, 1297 (9th Cir. 1997) (describing the pecuniary
                             Washington, DC 20044-0875




                                                         13   purpose test as relating to “a pecuniary interest of the government unit”). Indeed, the Ninth Circuit

                                                         14   concluded that the pecuniary purpose test exempts state court contempt proceedings for litigation
                             P.O. Box 875




                                                         15   misconduct, in part because the state court itself had no pecuniary interest in enforcing monetary

                                                         16   sanctions. Dingley v. Yellow Logistics, LLC (In re Dingley), 852 F.3d 1143, 1147 (9th Cir. 2017).

                                                         17
                                                                     3   The Official Committee for Unsecured Creditors (the “UCC”) incorrectly argues that
                                                         18   “[c]ourts only invoke the police and regulatory power exception if both [the pecuniary purpose
                                                              and public policy tests] are satisfied.” Dkt. 1813, at 3 (citing In re Dingley, 852 F.3d 1143, 1147
                                                         19   (9th Cir. 2017)). Contrary to the UCC’s argument, the Dingley opinion directly quotes San
                                                              Francisco’s holding that “[s]atisfaction of either test will suffice to exempt the action from the
                                                         20   reach of the automatic stay.” Dingley, 852 F.3d at 1146 (quoting San Francisco, 433 F.3d at
                                                              1124). To the extent that Dingley can be read to require the regulatory agency to satisfy both
                                                         21   tests, rather than either test, such a reading would conflict with prior precedent. See Lockyer v.
                                                              Mirant Corp., 398 F.3d 1098, 1108 (9th Cir. 2005) (“A suit comes within the exception of
                                                         22   § 362(b)(4) if it satisfies either test.”); Universal Life Church, 128 F.3d at 1297 (“The question in
                                                              this case is whether [a governmental action] meets either test. We hold that it meets both.”).
                                                         23   Thus, under this Circuit’s prior panel precedent rule, the earlier cases bind this Court. See, e.g.,
                                                              Hart v. Massanari, 266 F.3d 1155, 1171 (9th Cir. 2001) (“Once a panel resolves an issue in a
                                                         24   precedential opinion, the matter is deemed resolved, unless overruled by the court itself sitting en
                                                              banc, or by the Supreme Court.”).
                                                         25
                                                                     4 In San Francisco, the Ninth Circuit analyzed the phrase “police and regulatory power”
                                                         26   within the context of removal under 28 U.S.C. § 1452(a), and held that the phrase has the same
                                                              meaning in that provision as it does in 11 U.S.C. § 362(b)(4).
                                                         27

                                                              FERC’S RESPONSE TO                                                         LEAD CASE NO. 19-30088
                                                              CCSF’S MOT . TO LIFT STAY                          5
                                                              Case: 19-30088 Doc# 1831             Filed: 05/03/19     Entered: 05/03/19 14:32:12         Page 11
                                                                                                             of 20
                                                         1           Here, FERC has no pecuniary interest in the outcome of the San Francisco FERC

                                                         2    Proceedings. For example, San Francisco’s January 28, 2019 administrative complaint requests

                                                         3    that FERC “direct PG&E to comply with its [filed tariffs]” by providing service in a manner

                                                         4    determined by certain technical criteria. Mapes Decl. Ex. B, Dkt. # 1538-3, at 33-36. In addition,

                                                         5    San Francisco seeks refunds of “excess costs” incurred by San Francisco to comply with allegedly

                                                         6    improper demands by PG&E. Id. at 36. FERC is not a market participant, so FERC’s decision

                                                         7    whether to issue any such order would not have any bearing on FERC’s own pecuniary interests.

                                                         8    See San Francisco, 433 F.3d at 1125. Therefore, under the pecuniary purpose test, the San

                                                         9    Francisco FERC Proceedings are exempt from the automatic stay. See Dingley, 852 F.3d at 1147;

                                                         10   Berg, 230 F.3d at 1168.

                                                         11          In the alternative,5 the public policy test 6 exempts the San Francisco FERC Proceedings
U.S. Department of Justice




                                                         12   from the automatic stay. Courts applying the public policy test determine “whether the government
                             Washington, DC 20044-0875




                                                         13   seeks to effectuate public policy or to adjudicate private rights.” San Francisco, 433 F.3d at 1125

                                                         14   (quoting Lockyer v. Mirant Corp., 398 F.3d 1098, 1109 (9th Cir. 2005); Continental Hagen, 932
                             P.O. Box 875




                                                         15   F.2d at 833) (internal quotation marks omitted). Proceedings that primarily advance public policy

                                                         16   are exempt from the stay, even if resolution of the claims would incidentally benefit private parties.

                                                         17   See Dingley, 852 F.3d at 1147 (sanctions for litigation misconduct effectuate public policy in

                                                         18   deterring unprofessional misconduct, even if “sanctions award is ultimately payable to a private

                                                         19   party”); San Francisco, 433 F.3d at 1126 (civil restitution claims were “fundamentally law

                                                         20   enforcement actions designed to protect the public,” even if “a successful result for the

                                                         21   governmental entities may well result in money being paid to private parties”); Berg, 230 F.3d at

                                                         22   1168 (“[A]lthough private parties may benefit financially from sanctions, the deterrent effect of

                                                         23
                                                                     5 Courts need not conduct an inquiry under the public policy test if the proceeding in
                                                         24   question satisfies the pecuniary interest test. See San Francisco, 433 F.3d at 1125 (“Given that
                                                              the governmental entities have satisfied the pecuniary interest test, it is unnecessary for us to
                                                         25   reach the question of whether the restitution claim also satisfies the ‘public policy’ test.”).
                                                         26          6Some cases refer to the public policy test as the “public purpose” test. See Lockyer v.
                                                              Mirant Corp., 398 F.3d 1098, 1108-09 (9th Cir. 2005).
                                                         27

                                                              FERC’S RESPONSE TO                                                         LEAD CASE NO. 19-30088
                                                              CCSF’S MOT . TO LIFT STAY                          6
                                                              Case: 19-30088 Doc# 1831             Filed: 05/03/19     Entered: 05/03/19 14:32:12         Page 12
                                                                                                             of 20
                                                         1    monetary penalties can be essential for the government to protect its regulatory interests.”);

                                                         2    Continental Hagen, 932 F.2d at 834 (holding that NLRB proceedings further the public policy of

                                                         3    federal labor laws, even in entering judgment for back pay to employees). Thus, even when acting

                                                         4    in response to private complaints, public agencies engaged in a regulatory oversight function pass

                                                         5    the public policy test when such agencies act upon such complaints in their own name. See, e.g.,

                                                         6    Continental Hagen, 932 F.2d at 834 (finding NLRB actions exempt from automatic stay because

                                                         7    the NLRB ”determine[s] which complaints it will act upon in its own name”).

                                                         8           In this case, the San Francisco FERC Proceedings serve FERC’s public policy mission,

                                                         9    consistent with the explicit Congressional declaration “that the business of transmitting and selling

                                                         10   electric energy for ultimate distribution to the public is affected with a public interest.” 16 U.S.C.

                                                         11   § 824(a). To that end, FERC does not act as a mere forum where private parties submit their
U.S. Department of Justice




                                                         12   disputes, but rather exercises its power to protect the broader interests of third parties and of the
                             Washington, DC 20044-0875




                                                         13   public. See N.A.A.C.P., 425 U.S. at 670 (stating that the “principal purpose” of the FPA is to protect

                                                         14   consumers through the “orderly development of plentiful supplies of electricity at reasonable
                             P.O. Box 875




                                                         15   prices”); Atlantic Refining Co, 360 U.S. at 389 (noting Congressional intent to protect consumers).

                                                         16   FERC therefore does not merely adjudicate private rights, but rather enforces its regulations,

                                                         17   analogous to how the National Labor Relations Board “determines which complaints it will act

                                                         18   upon in its own name.” Continental Hagen, 932 F.2d at 834 (quoting In re Adams Delivery Service,

                                                         19   Inc., 24 B.R. 589, 592 (B.A.P. 9th Cir. 1982)); see also Dynegy, 375 F.3d at 839 (“Once filed with

                                                         20   a federal agency, such tariffs are the equivalent of a federal regulation.”) (internal quotation marks

                                                         21   and citation omitted). Thus, the incidental benefits that may flow to a complaining party, such as

                                                         22   San Francisco, do not transform the FERC proceedings into mere adjudication of private rights.

                                                         23   Rather, the San Francisco FERC Proceedings are “designed to protect the public,” and therefore

                                                         24   satisfy the public policy test. San Francisco, 433 F.3d at 1126. Thus, the FERC proceedings are

                                                         25   exempt from the automatic stay.

                                                         26
                                                         27

                                                              FERC’S RESPONSE TO                                                         LEAD CASE NO. 19-30088
                                                              CCSF’S MOT . TO LIFT STAY                          7
                                                              Case: 19-30088 Doc# 1831             Filed: 05/03/19     Entered: 05/03/19 14:32:12         Page 13
                                                                                                             of 20
                                                              II.    Alternatively, Cause Exists to Lift The Automatic Stay with Respect to the San
                                                         1           Francisco FERC Proceedings Under 11 U.S.C. § 362(d)(1).
                                                         2
                                                                     To the extent the police and regulatory exception does not apply the San Francisco FERC
                                                         3
                                                              Proceedings, the Court should lift the automatic stay so that those proceedings may continue before
                                                         4
                                                              FERC under section 362(d)(1). On a request from a party in interest, the bankruptcy court shall
                                                         5
                                                              grant relief from the automatic stay, such as terminating, annulling, or modifying such stay, for
                                                         6
                                                              “cause.” See 11 U.S.C. § 362(d)(1). “Because there is no clear definition of what constitutes
                                                         7
                                                              ‘cause,’” relief from the stay is determined on a “case by case basis.” MacDonald v. MacDonald
                                                         8
                                                              (In re MacDonald), 755 F.2d 715, 717 (9th Cir.1985); see also In re Tucson Estates, Inc., 912 F.2d
                                                         9
                                                              1162, 1166 (9th Cir. 1990); In re A Partners, LLC, 344 B.R. 114, 127 (Bankr. E.D. Cal. 2006)
                                                         10
                                                              (“The term ‘cause’ as used in § 362(d)(1) ‘is a broad and flexible concept which permits a
                                                         11
                                                              bankruptcy court, as a court of equity, to respond to inherently fact-sensitive situations.”).
U.S. Department of Justice




                                                         12
                             Washington, DC 20044-0875




                                                                     In analyzing whether “cause” exists, courts have been guided by the twelve factors set forth
                                                         13
                                                              in In re Curtis, 40 B.R. 795 (Bankr. D. Utah 1984). However, this list is non-exhaustive, and not
                                                         14
                                                              all factors must be present for the court to find “cause” to grant relief from stay. See In re
                             P.O. Box 875




                                                         15
                                                              Kronemeyer, 405 B.R. 915, 921 (9th Cir. B.A.P. 2009); In re Plumberex Specialties Prods., Inc.,
                                                         16
                                                              311 B.R. 551, 559 (Bankr. C.D. Cal. 2004). FERC submits that San Francisco demonstrates ample
                                                         17
                                                              “cause” for the court to modify the automatic stay to permit the San Francisco FERC Proceedings
                                                         18
                                                              to move forward. In addition to the Curtis factors described in the Motion, the Court should
                                                         19
                                                              consider the following additional factors, which also weigh in favor of granting relief from stay.
                                                         20
                                                                     A.      FERC Is a Specialized Tribunal that Has Exclusive Jurisdiction to
                                                         21                  Adjudicate the San Francisco FERC Proceedings Under the FPA.

                                                         22          The fourth Curtis factor (another tribunal better suited to determination of the issue) weighs
                                                         23   heavily in favor of granting relief from stay. Only FERC has the legal authority and technical
                                                         24   expertise to decide the regulatory issues at the center of the San Francisco FERC Proceedings.
                                                         25   Specifically, San Francisco describes three categories of issues raised in those proceedings: “(1)
                                                         26   issues related to the scope of San Francisco’s eligibility for service under the terms of the WDT
                                                         27   and Federal Power Act, (2) issues related to PG&E’s quarterly filings to FERC about particular
                                                              FERC’S RESPONSE TO                                                         LEAD CASE NO. 19-30088
                                                              CCSF’S MOT . TO LIFT STAY                          8
                                                              Case: 19-30088 Doc# 1831             Filed: 05/03/19     Entered: 05/03/19 14:32:12         Page 14
                                                                                                             of 20
                                                         1    points of delivery under the WDT, and (3) issues related to PG&E’s refusal to provide wholesale

                                                         2    distribution service at secondary voltage levels consistent with the terms of its WDT.” Mot. at 2.

                                                         3    These issues all require an interpretation of the WDT that was filed with FERC, and FERC is the

                                                         4    Congressionally-created, specialized tribunal designated to decide such questions. See 16 U.S.C.

                                                         5    §§ 824, 824d, 824e. Moreover, the FPA vests FERC with the exclusive jurisdiction to ensure that

                                                         6    the WDT is “just, reasonable, and not unduly discriminatory” against one customer or another so

                                                         7    these claims must be brought to FERC in the first instance. See 16 U.S.C. § 824e(a). In contrast,

                                                         8    the Bankruptcy Code does not provide this court with jurisdiction to adjudicate a dispute regarding

                                                         9    interpretation of a FERC-jurisdictional tariff. Unlike in instances where the bankruptcy court’s

                                                         10   claims administration process replaces liquidation of claims through litigation, San Francisco

                                                         11   would have no alternative avenue in this case to seek enforcement of a FERC-jurisdictional tariff
U.S. Department of Justice




                                                         12   because FERC has the exclusive authority to decide contested issues regarding filed tariffs.
                             Washington, DC 20044-0875




                                                         13           FERC also has the specialized knowledge required to adjudicate the San Francisco FERC

                                                         14   Proceedings. San Francisco and the Debtors dispute whether the Debtors are in compliance with
                             P.O. Box 875




                                                         15   the WDT filed with FERC, which is the filed rate. FERC has developed decades-long technical

                                                         16   expertise to adjudicate the San Francisco FERC Proceedings and is uniquely positioned to interpret

                                                         17   the filed tariff because it is the Commission’s mission to ensure that the terms of filed tariffs are

                                                         18   not unjust, unreasonable, unduly discriminatory or preferential. See La. Pub. Serv. Comm’n v.

                                                         19   FERC, 522 F.3d 378, 392 (D.C. Cir. 2008) (the FPA “calls upon FERC to make fact-intensive

                                                         20   judgment calls on the basis of its superior technical expertise”); Fed. Power Comm’n v. Fla. Power

                                                         21   & Light Co., 404 U.S. 453, 644 (1972) (“factual questions [are] within the area of competence of

                                                         22   an administrative agency created by Congress, and when resolution of that question depends on

                                                         23   ‘engineering and scientific’ considerations, we recognize the relevant agency’s technical expertise

                                                         24   and experience, and defer to its analysis”). Because of the foregoing, FERC’s expertise with

                                                         25   respect to the San Francisco FERC Proceedings weighs heavily in favor of granting relief from

                                                         26   stay.
                                                         27

                                                              FERC’S RESPONSE TO                                                        LEAD CASE NO. 19-30088
                                                              CCSF’S MOT . TO LIFT STAY                         9
                                                              Case: 19-30088 Doc# 1831            Filed: 05/03/19     Entered: 05/03/19 14:32:12         Page 15
                                                                                                            of 20
                                                                     B.      The Balance of the Hurt Weighs In Favor of Lifting the Automatic Stay.
                                                         1

                                                         2           The twelfth Curtis factor (balance of hurt) weighs heavily in favor of lifting the stay

                                                         3    because the harm to the public interest of non-compliance with the FPA outweighs the costs to the

                                                         4    estates of litigating the San Francisco FERC Proceedings.

                                                         5           The stay, if applicable, would do nothing more than delay, rather than absolve, the estate

                                                         6    from incurring the expenses related to the FERC Proceedings. To the extent the San Francisco

                                                         7    FERC Proceedings are stayed by section 362(a), the stay will terminate after a plan of

                                                         8    reorganization goes effective and these regulatory proceedings will continue at that point. See 11

                                                         9    U.S.C. § 362(c). Once the stay is terminated, the Debtors will have all the same statutory and

                                                         10   regulatory obligations with respect to the FPA, including compliance obligations under its FERC-

                                                         11   filed tariffs. See 28 U.S.C. § 959(b). Not to mention, the rates under the WDT will stay in place
U.S. Department of Justice




                                                         12   because the Bankruptcy Code does not permit the Debtors to change rates under any plan without
                             Washington, DC 20044-0875




                                                         13   FERC approval. See 11 U.S.C. § 1129(a)(6). Therefore, at most, the automatic stay delays these

                                                         14   proceedings until the effective date of a plan, and the estates will have to incur the expense of these

                                                              regulatory proceedings in the future and in the meantime, they must continue to comply with their
                             P.O. Box 875




                                                         15

                                                         16   post-petition regulatory obligations. Cf. In re Hurvitz, 554 B.R. 35, 40 (Bankr. D. Mass. 2016)

                                                         17   (granting relief from stay where an obligation to comply with noncompetition provisions could not

                                                         18   be discharged). However, such a delay is not appropriate here because there is comparatively

                                                         19   significant harm done to the public interest by holding the enforcement of the FPA in suspense

                                                         20   while the Debtors remain in bankruptcy.

                                                         21          In re Edison Mission Energy is instructive in analyzing whether “cause” exists to grant

                                                         22   relief from stay for parties to seek enforcement of regulatory obligations. See 502 B.R. 830, 837-

                                                         23   41 (Bankr. N.D. Ill. 2013). In that case, the Sierra Club brought a prepetition suit to enforce

                                                         24   compliance with environmental regulations. Id. The Court agreed that the Debtors “will not be

                                                         25   greatly prejudiced” because granting relief from stay would “merely expedite . . . compliance with

                                                         26   environmental obligations that will continue to be in effect upon the Debtors’ emergence from

                                                         27   bankruptcy.” Id. The court stated that it “fails to see how requiring [the debtor] to take immediate

                                                              FERC’S RESPONSE TO                                                          LEAD CASE NO. 19-30088
                                                              CCSF’S MOT . TO LIFT STAY                          10
                                                              Case: 19-30088 Doc# 1831             Filed: 05/03/19 Entered: 05/03/19 14:32:12             Page 16
                                                                                                             of 20
                                                         1    action to address alleged environmental violations would be prejudicial to the Debtors.” Id. at 837-

                                                         2    38. Comparing the “de minimus” harm to the Debtors, the court found that the environmental

                                                         3    concerns and the harm to the public weighed against having the automatic stay in effect. Id. at 839.

                                                         4           Compared to the limited “hurt” to the Debtors, FERC, market participants, and the public

                                                         5    will suffer irreparable harm if the regulatory process is stayed. If FERC were unable to commence

                                                         6    or continue administrative proceedings to enforce compliance with filed rates, the automatic stay

                                                         7    would seriously undermine the public policy goals of the FPA. Furthermore, the Debtors would

                                                         8    receive an unfair advantage by being able to operate in a highly-regulated business but cherry-

                                                         9    picking which regulations they must comply with. Under the Bankruptcy Code, Congress carefully

                                                         10   balanced the protections available in bankruptcy so that bankruptcy proceedings would not be

                                                         11   havens for debtors to avoid regulatory compliance merely because it is not economical. See Baker
U.S. Department of Justice




                                                         12   & Drake, Inc. v. Pub. Serv. Comm’n of Nev. (In re Baker & Drake, Inc.), 35 F.3d 1348, 1354 (9th
                             Washington, DC 20044-0875




                                                         13   Cir. 1994) (“Congress’s purpose in enacting the Bankruptcy Code was not to mandate that every

                                                         14   company be reorganized at all costs, but rather to establish a preference for reorganizations, where
                             P.O. Box 875




                                                         15   they are legally feasible and economically practical.”). Furthermore, “[a]n ongoing business is not

                                                         16   to be given a competitive edge merely by virtue of its attempt to reorganize under Chapter 11.”

                                                         17   Beker Indus. Corp. v. Fla. Land & Water Adjudicatory Comm’n (In re Beker Indus. Corp.), 57

                                                         18   B.R. 611, 624 (Bankr. S.D.N.Y. 1986) (citing Palmer v. Webster & Atlas Nat’l Bank of Bos., 312

                                                         19   U.S. 156, 163 (1941)). The Debtors should not be relieved of regulatory obligations just by filing

                                                         20   for bankruptcy and, as a result, receive a “windfall merely by reason of the happenstance of

                                                         21   bankruptcy.” Butner v. United States, 440 U.S. 48, 55 (1979) (quoting Lewis v. Mfrs. Nat’l Bank,

                                                         22   364 U.S. 603, 609 (1961)). In contrast, if the Debtors are granted a temporary exemption from

                                                         23   their WDT, other parties that transact business with the Debtors under the WDT (such as San

                                                         24   Francisco) would be harmed, which could have impact on end users. As a result, the balance of

                                                         25   harms weighs in favor of lifting the stay to allow the San Francisco FERC Proceedings to continue.

                                                         26
                                                         27

                                                              FERC’S RESPONSE TO                                                        LEAD CASE NO. 19-30088
                                                              CCSF’S MOT . TO LIFT STAY                         11
                                                              Case: 19-30088 Doc# 1831            Filed: 05/03/19 Entered: 05/03/19 14:32:12            Page 17
                                                                                                            of 20
                                                                     C.      The Debtors’ Obligation to Comply with Federal Regulations While in
                                                         1                   Bankruptcy Pursuant To 28 U.S.C. § 959(b) Supports Lifting the Stay.
                                                         2
                                                                     The Court may also lift the stay for “cause” based upon the Debtors’ obligations under 28
                                                         3
                                                              U.S.C. § 959(b), which mandates that the Debtors must manage and operate property in their
                                                         4
                                                              possession “according to the requirements of the valid laws of the State in which such property is
                                                         5
                                                              situated, in the same manner that the owner or possessor thereof would be bound if in possession
                                                         6
                                                              thereof.” 28 U.S.C. § 959(b). “[S]ection 959(b) operates as a weighty policy consideration that
                                                         7
                                                              will in many circumstances require a bankruptcy court to grant relief from the automatic stay, if it
                                                         8
                                                              is requested, so that a state may enforce its laws.” Hillis Motors, Inc. v. Hawaii Auto. Dealers’
                                                         9
                                                              Ass’n, 997 F.2d 581, 592 (9th Cir. 1993) (“Bankruptcy does not grant debtors rights greater than
                                                         10
                                                              those they would receive outside bankruptcy.”); see also Norris Square Civic Ass’n v. Saint Mary
                                                         11
                                                              Hosp., 86 B.R. 393, 398 (Bankr. E.D. Pa. 1988) (“[I]t is inescapable to avoid the conclusion that
U.S. Department of Justice




                                                         12
                             Washington, DC 20044-0875




                                                              28 U.S.C. § 959(b) requires a debtor to conform with applicable federal, state, and local law in
                                                         13
                                                              conducting its business.”); 7 Collier on Bankruptcy P 1108.02 (16th ed. 2018) (noting that although
                                                         14
                                                              28 U.S.C. § 959(b) “in deference to longstanding principles of federalism and comity, refers only
                             P.O. Box 875




                                                         15
                                                              to valid ‘state’ laws, it is clear that a business must be operated in accordance with federal
                                                         16
                                                              nonbankruptcy laws as well”).
                                                         17
                                                                     Section 959(b) ensures that the Debtors remain bound by generally applicable
                                                         18
                                                              nonbankruptcy law while in bankruptcy. For example, in Wilner Wood Prods. Co. v. State of
                                                         19
                                                              Maine, Dep’t of Envtl. Prot., 128 B.R. 1 (D. Me. 1991), the district court relied upon section 959(b)
                                                         20
                                                              to overturn a bankruptcy court’s injunction preventing the state from denying the debtor an air
                                                         21
                                                              emission license. The court found “no exception [under section 959(b)] for debtors who would be
                                                         22
                                                              inconvenienced or burdened by State laws” and explained that the Supreme Court held section
                                                         23
                                                              959(b) was “evidence of congressional intent that debtors in possession comply with states’
                                                         24
                                                              environmental laws.” Id. at 2. Moreover, “[n]othing in the general language of section 105 suggests
                                                         25
                                                              that Congress intended it to override the specific prohibition of section 959(b).” Id. at 3; see In re
                                                         26
                                                              Edison Mission Energy, 502 B.R. at 838 (holding that the Sierra Club’s pending regulatory action
                                                         27

                                                              FERC’S RESPONSE TO                                                         LEAD CASE NO. 19-30088
                                                              CCSF’S MOT . TO LIFT STAY                          12
                                                              Case: 19-30088 Doc# 1831             Filed: 05/03/19 Entered: 05/03/19 14:32:12             Page 18
                                                                                                             of 20
                                                         1    before the state pollution control board against a debtor affiliate for excess sulfur dioxide emissions

                                                         2    was exempt from the automatic stay).

                                                         3           Thus, with respect to section 959(b), Debtor remains obligated to comply with the terms

                                                         4    of its filed WDT throughout the bankruptcy. 7 Dynegy, 375 F.3d at 839 (“Once filed with a federal

                                                         5    agency, such tariffs are the equivalent of a federal regulation.”) (internal quotation marks and

                                                         6    citation omitted). Debtor’s obligation to comply with the WDT continues throughout the

                                                         7    bankruptcy, just as a debtor may not conduct an asset sale that violates state consumer protection

                                                         8    laws, In re Lauriat’s Inc., 219 B.R. 648, 649 (Bankr. D. Mass. 1998), In re White Crane Trading

                                                         9    Co., Inc., 170 B.R. 694, 702 (Bankr. E.D. Cal. 1994), increase rents that violate state rent control

                                                         10   laws, Briarcliff v. Briarcliff Tenants Ass’n (In re Briarcliff), 15 B.R. 864, 866 (D.N.J. 1981), be

                                                         11   relieved of a “public obligation . . . going to health and safety” to maintain an apartment building’s
U.S. Department of Justice




                                                         12   habitability, Saravia v. 1736 18th Street, N.W., Ltd. Partnership, 844 F.2d 823, 825-26 (D.C. Cir.
                             Washington, DC 20044-0875




                                                         13   1988), or abandon property in violation of environmental protection laws, Midlantic Nat’l Bank v.

                                                         14   N.J. Dep’t of Envtl. Prot., 474 U.S. 494, 507 (1986). These regulatory laws remain binding on the
                             P.O. Box 875




                                                         15   debtor’s estate, even if the burden makes a reorganization more difficult. See Baker & Drake, Inc.,

                                                         16   35 F.3d at 1354. While the question of whether Debtor has indeed violated its WDT is undecided,

                                                         17   section 959(b) requires Debtor to continue to comply with the filed tariff while in bankruptcy.

                                                         18   FERC should therefore retain the authority to evaluate Debtor’s compliance with its filed WDT in

                                                         19   the San Francisco FERC Proceedings.

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26          7
                                                                     FERC takes no position, at this time, on the merits of the underlying San Francisco
                                                              FERC Proceedings, or whether Debtor has complied with the terms and conditions of its WDT.
                                                         27

                                                              FERC’S RESPONSE TO                                                          LEAD CASE NO. 19-30088
                                                              CCSF’S MOT . TO LIFT STAY                          13
                                                              Case: 19-30088 Doc# 1831             Filed: 05/03/19 Entered: 05/03/19 14:32:12              Page 19
                                                                                                             of 20
                                                                                                      CONCLUSION
                                                         1
                                                                     For the foregoing reasons, the Court should confirm that the automatic stay does not apply
                                                         2
                                                              to the San Francisco FERC Proceedings, or, in the alternative, the Court should lift the automatic
                                                         3
                                                              stay and permit the San Francisco FERC Proceedings to continue.
                                                         4
                                                              Dated: May 3, 2019                               Respectfully submitted,
                                                         5
                                                               JOSEPH H. HUNT                                   /s/Shane Huang
                                                         6     Assistant Attorney General                       MATTHEW TROY (GA Bar No. 717258)
                                                                                                                MARC S. SACKS (GA Bar No. 621931)
                                                         7     RUTH A. HARVEY                                   DANIELLE A. PHAM (CA Bar No. 269915)
                                                               Director                                         SHANE HUANG (IL Bar No. 7316316)
                                                         8                                                      Trial Attorneys
                                                               KIRK MANHARDT                                    U.S. Department of Justice, Civil Division
                                                         9     Deputy Director                                  P.O. Box 875, Ben Franklin Station
                                                                                                                Washington, D.C. 20044-0875
                                                         10    DAVID L. ANDERSON                                Telephone: (202) 616-0341
                                                               United States Attorney                           Facsimile: (202) 514-9163
                                                         11    Northern District of California                  E-mail: shane.huang@usdoj.gov
U.S. Department of Justice




                                                         12                                                     ATTORNEYS FOR THE FEDERAL
                             Washington, DC 20044-0875




                                                                                                                ENERGY REGULATORY COMMISSION
                                                         13

                                                         14
                             P.O. Box 875




                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26
                                                         27

                                                              FERC’S RESPONSE TO                                                         LEAD CASE NO. 19-30088
                                                              CCSF’S MOT . TO LIFT STAY                        14
                                                              Case: 19-30088 Doc# 1831           Filed: 05/03/19 Entered: 05/03/19 14:32:12           Page 20
                                                                                                           of 20
